Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 2018/0294494).
2.	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizutani et al. (US 2018/0294494).
3. 	Regarding claims 1-7, Mizutani teaches a fuel cell monitoring device (see Figs. below) monitoring the state of a fuel cell stack including multiple stacked fuel cells, the fuel cell monitoring device comprising: wherein an impedance measuring part configured to apply an AC signal to the fuel cell stack, detect a voltage at each of the fuel cells, a voltage at the fuel cell stack as a whole and an output current from the fuel cell stack, and measure an impedance at each of the fuel cells and an impedance at the 

    PNG
    media_image1.png
    696
    962
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    666
    864
    media_image2.png
    Greyscale

4.	Mizutani inherently teaches the limitations in instant claims 1-7 because the device of Mizutani is substantially the same as device in instant claims, and the Applicant is reminded that A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. (MPEP 2114).
5.	Furthermore, Mizutani’s device is inherently capable of performing all the limitations in instant claims of Applicant. “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art .

6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (EP1501146A2).
7.	Regarding claims 1-7, Nakagawa teaches a fuel cell monitoring device monitoring the state of a fuel cell stack including multiple stacked fuel cells, the fuel cell monitoring device [0031] (Figs. 1, 13, 14 and 15) comprising: wherein impedance measurement block 505 that computes the impedance of fuel cell 501 (also fuel cell stack [0002]), based on the results of the measurement of the voltage response (abstract) to measure the impedance of the entire fuel cell stack [0034] (reads on an impedance measuring part configured to apply an AC signal to the fuel cell stack, detect a voltage at each of the fuel cells, a voltage at the fuel cell stack as a whole and an output current from the fuel cell stack (AC signal generation block 503 that varies the load current of fuel cell 501 and voltage measurement block 504 that measures the voltage response of fuel cell 501 ([0029], [0033]), and measure an impedance at each of the fuel cells and an impedance at the fuel cell stack as a whole);
a determining part configured to detect at least either the occurrence of deterioration of catalyst in the fuel cells ([0085], [0093]) or the occurrence of a distribution failure of reactive gas at the fuel cells ([0084-0085] by determining based on the magnitude of the water content (humidification state) estimated value relative to the water content reference estimated value [0152].
a water content (humidification state) estimating part configured to obtain a gas diffusion resistance at each of the fuel cells [0152] having a correlation with a water content in each of the fuel cells using a measurement result about the impedance at each of the fuel cells [0154-0156], 
calculate a water content (humidification state) estimated value as an estimated value of a water content in each of the fuel cells using the gas diffusion resistance at each of the fuel cells [0152], obtain a gas diffusion resistance at the fuel cell stack having a correlation with a water content in the fuel cell stack using a measurement result about the impedance at the fuel cell stack as a whole [0154-0156], and calculate a water content reference estimated value indicating a water content in each of the fuel cells using the gas diffusion resistance at the fuel cell stack ([0152], [0072]).


9.	Furthermore, Nakagawa’s device is inherently capable of performing all the limitations in instant claims of Applicant. “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722